Case 1:21-cv-21961-CMA Document 13 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 21-21961-CIV-ALTONAGA/Torres

  ALAN DERSHOWITZ,

        Plaintiff,

  v.

  NETFLIX, INC.; et al.,

       Defendants.
  ______________________/

                              NOTICE OF CHANGE OF ADDRESS

        Attorney Sean A. Burstyn files this Notice of Change of Address in the above captioned case,

 and respectfully requests that all future pleadings, memoranda, correspondence, orders, etc., be sent

 to:

                BURSTYN LAW PLLC
                1111 Brickell Avenue, Suite 1550
                Miami, FL 33131
                Phone No: (917) 810-8450
                Sean.Burstyn@BurstynLaw.com


 Dated: July 6, 2021                                  Respectfully submitted,

                                                      /s/ Sean A. Burstyn
                                                      Sean A. Burstyn, Florida Bar No. 1028778
                                                      BURSTYN LAW PLLC
                                                      1111 Brickell Avenue, Suite 1550
                                                      Miami, FL 33131
                                                      Phone No: (917) 810-8450
                                                      Sean.Burstyn@BurstynLaw.com

                                                      Attorney for Plaintiff Alan Dershowitz
Case 1:21-cv-21961-CMA Document 13 Entered on FLSD Docket 07/06/2021 Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 6, 2021, I e-filed this document using the CM/ECF

 system to all counsel of record.

                                                 /s/ Sean A. Burstyn
                                                 Sean A. Burstyn
